Citation Nr: 1757293	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-25 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to September 13, 2011, and in excess of 40 percent from that date, for residuals of a radical retropubic prostatectomy due to prostate cancer. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1974.

This matter is on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to September 13, 2011, the Veteran's residuals of prostate cancer were manifested by urinary frequency resulting in awakening to void on average two times per night, but did not result in daytime voiding interval between one and two hours, or awakening to void three to four times per night.

2.  For the period from September 13, 2011, the Veteran's residuals of prostate cancer were manifested by urinary frequency resulting in awakening to void on average five times per night. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to September 13, 2011 have not been met.  38. U.S.C. § 1155, 5103, 5013A, 5107 (2014); 38 C.F.R. § 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2017).

2.  The criteria for a rating in excess of 40 percent from September 13, 2011 have not been met.  38. U.S.C. § 1155, 5103, 5013A, 5107 (2014); 38 C.F.R. § 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist
	
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159(c) (2017).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system. Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e) (2017).  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115 (b), Diagnostic Code 7528 (2017). 

The rating criteria for voiding dysfunction and renal dysfunction are found at 
38 C.F.R. §4.115a (2017).  In this case, the evidence does not indicate that the Veteran has experienced any significant renal dysfunction.  Therefore, in this case, the Board determines that his voiding dysfunction are the most predominant.  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a (2017). 

Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Id.  

Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  Id.  

Urinary frequency is also evaluated under 38 C.F.R. § 4.115a (2017).  Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Id.  

A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  Id. 

A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id. 

Finally, obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  38 C.F.R.
§ 4.115a (2017). 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  Id. 

A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year.  Id.

Prior to September 30, 2011

The Veteran underwent prostate surgery in 1996.  Prior to September 30, 2011, the Veteran's residuals of prostate cancer are rated as 10 percent disabling based on voiding dysfunction.  Specifically, in a September 2002 VA examination, he reported intermittent incontinence based on whether he moves in a certain way.  Further, the Veteran had to urinate four times a day and twice at night.  In other words, he voided every four hours in the day, and every six hours at night.  He used no appliances or absorbent pads.  As such, since there is not a showing of daytime voiding interval between one and two hours, or awakening to void three to four times per night or the use of absorbent pads, a rating in excess of 10 percent is not warranted.  

From September 30, 2011

From September 30, 2011, the Veteran's prostate condition is rated at 10 percent disabling based on voiding dysfunction.  At a November 2011 VA examination, the Veteran endorsed no voiding dysfunction, nor any residual conditions or complications due to the neoplasm, or any treatment other than the surgery in 1996.  However, in his October 2012 Notice of Disagreement, the Veteran disputed his 20 percent rating, stating that he had to wake up at night to void four to five times each night.  The Board finds no reason to dispute the credibility of this statement.  While the Veteran's daytime voiding interval is between one to two hours, which would not justify a rating in excess of 20 percent, the Board finds that the Veteran's nighttime urinary frequency justifies a 40 percent rating for this time period.  Given that the Veteran did not require the use of an appliance or the wearing of absorbent materials that required changing more than 4 times per day, this is the highest rating available for the Veteran for his prostate residuals.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his prostate cancer residuals are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his prostate cancer residuals according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's prostate cancer has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's prostate cancer.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for the period prior to September 30, 2011, is denied.

A rating in excess of 40 percent for the period from September 30, 2011, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


